Citation Nr: 0300021	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a visual 
disorder of the right eye secondary to service-connected 
hypertension.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a low back disorder.

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
degenerative changes of the knees.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder traumatic arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1951 to 
December 1953 and from March 1954 to October 1979.  His 
claim comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and May 1999 rating decisions of 
the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2001, the Board 
remanded this claim to the RO for additional development.

The Board notes that, in a written statement received in 
January 2002, the veteran appears to be raising a claim to 
reopen his previously denied claim of entitlement to 
service connection for tinnitus.  The Board refers this 
matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
claims' equitable dispositions. 

2.  The veteran's visual disorder of the right eye is not 
related to his service-connected hypertension.

3.  In December 1993, the RO denied the veteran's claim of 
entitlement to service connection for a low back disorder. 

4.  The RO notified the veteran of this decision and of 
his appellate rights with regard to this decision, but the 
veteran did not appeal.

5.  The evidence associated with the claims file 
subsequent to the RO's December 1993 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative and redundant, and by 
itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.  

6.  The veteran's back disorder is not related to his 
period of active service or to his service-connected 
cervical spine disability.

7.  Arthritis of the lumbar spine did not manifest to a 
compensable degree within a year of the veteran's 
discharge from service. 

8.  In February 1994, the RO denied the veteran's claim of 
entitlement to service connection for degenerative 
arthritis of the knees.

9.  The RO notified the veteran of this decision and of 
his appellate rights with regard to this decision, but the 
veteran did not appeal.

10.  The evidence associated with the claims file 
subsequent to the RO's February 1994 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative and redundant, and by 
itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.  

11.  The veteran's degenerative arthritis of the knees is 
not related to his period of active service or to his 
service-connected cervical spine disability.

12.  Degenerative arthritis of the knees did not manifest 
to a compensable degree within a year of the veteran's 
discharge from service. 

13.  Degenerative joint disease of the veteran's right 
shoulder manifests as limitation of motion of the right 
shoulder, pain on use and weakness.   

14.  A report of a VA joints examination conducted in 
January 8, 2002 reflects that the veteran's right shoulder 
disability has worsened since the VA examined that 
disability in October 1997.


CONCLUSIONS OF LAW

1.  A visual disorder of the right eye is not proximately 
due to, or aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2002). 

2.  The December 1993 rating decision, in which the RO 
denied entitlement to service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2002).

3.  New and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).

4.  A low back disorder was not incurred in or aggravated 
by service, may not be presumed to have been so incurred, 
and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2002). 

5.  The February 1994 rating decision, in which the RO 
denied entitlement to service connection for degenerative 
arthritis of the knees, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).

6.  New and material evidence has been submitted to reopen 
a claim of entitlement to service connection for 
degenerative arthritis of the knees.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).

7.  Degenerative arthritis of the knees was not incurred 
in or aggravated by service, may not be presumed to have 
been so incurred, and is not proximately due to, or 
aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2002). 

8.  The criteria for an initial evaluation in excess of 10 
percent for right shoulder traumatic arthritis, prior to 
January 8, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.40-4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201, 5203 (2002).

9.  The criteria for an initial evaluation of 20 percent 
for right shoulder traumatic arthritis, from January 8, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 
5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for a visual disorder of 
the right eye secondary to service-connected hypertension, 
whether he has submitted new and material evidence to 
reopen claims of entitlement to service connection for 
degenerative changes of the knees and a low back disorder, 
and whether he is entitled to an initial evaluation in 
excess of 10 percent for right shoulder traumatic 
arthritis.  In rating decisions dated June 1998 and May 
1999, the RO granted the veteran service connection for 
right shoulder traumatic arthritis and assigned this 
disability an initial evaluation of 10 percent, effective 
from September 1997, denied the veteran service connection 
for a visual disorder of the right eye on a secondary 
basis and denied reopening the veteran's knee and low back 
claims.  The veteran appealed these decisions.    

While the appeal was pending, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the 
law or regulations most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this case, in letters 
dated June 2001 and July 2001, the RO informed the veteran 
of the change in the law and indicated that it planned to 
develop and reconsider his claims pursuant to that law.  
Thereafter, as explained in greater detail below, the RO 
indeed undertook all development necessary to comply with 
the notification and assistance requirements of the VCAA.  
Specifically, VA notified the veteran of the evidence 
needed to substantiate his claims, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for the 
claims' equitable dispositions.  As well, the RO 
reconsidered the veteran's service connection claim 
pursuant to the VCAA.  Prior to the enactment of the VCAA, 
in a rating decision dated May 1999, the RO found that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for a visual disorder of 
the right eye.  However, following the change in the law, 
in a supplemental statement of the case issued in January 
2002, the RO denied the veteran's claim on its merits.  By 
so doing, the RO acted consistently with the VCAA, which 
eliminates the need for a claimant to submit a well-
grounded claim and requires an adjudicator to proceed 
directly to an adjudication of the merits of a service 
connection claim (provided the adjudicator finds that the 
VA has fulfilled its duties to assist and notify).  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of 
the information needed to substantiate his claims and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 10 Vet. App. 183 
(2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  For instance, after the veteran filed his 
claims to reopen, the RO informed the veteran by letter 
dated October 1998 that he needed to submit evidence 
establishing that his claimed disorders were either caused 
or aggravated beyond their normal progression by service.  
In addition, in a letter dated June 1999, the RO informed 
the veteran that he had to submit evidence, preferably 
medical in nature, establishing that the medication he was 
taking for hypertension caused the loss of vision in his 
right eye.  

Subsequently, in letters dated June 2001 and July 2001, 
the RO specifically requested the veteran to submit 
medical evidence showing treatment for the claimed 
conditions and medical evidence establishing a 
relationship between those conditions and service.  The RO 
also requested the veteran to identify the names and 
addresses of all persons, agencies and companies who had 
relevant records and the approximate time frame covered by 
the records, and to sign and return the enclosed forms 
authorizing release of his records so that VA could obtain 
them.  The RO indicated that if the veteran wished, he 
could secure the records and then send them to the RO.  
The RO explained that it had already obtained the 
veteran's service medical records and 1998 to 1999 
treatment reports from the VA Medical Center in St. Louis 
and had requested more recent records from the same 
facility and from the Social Security Administration.  The 
RO further explained that it would help the veteran to get 
any other evidence he believed was pertinent to his claim, 
including employment records, and if appropriate, would 
provide the veteran a medical examination or obtain a 
medical opinion. 

In addition, in rating decisions dated June 1998 and May 
1999, letters notifying the veteran of those decisions, 
statements of the case issued in October 1998 and January 
2000, and supplemental statements of the case issued in 
September 1999 and January 2002, the RO informed the 
veteran of the reasons for which his claims had been 
denied and of the evidence still needed to substantiate 
his claims, notified him of all regulations pertinent to 
his claims, including those involving VA's duties to 
notify and assist, and provided him an opportunity to 
submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
of the evidence relevant to his claim.  See 38 U.S.C. § 
5103A (West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including VA 
outpatient treatment records.  The RO also attempted to 
secure information from the Social Security 
Administration, but personnel from that agency responded 
that, after searching under the veteran's social security 
number, no evidence of a disability claim had been found.  
Since then, the veteran has not identified any other 
outstanding evidence that should be secured in support of 
his claims.  The RO also developed the medical evidence to 
the extent necessary to decide equitably the veteran's 
claims.  It afforded the veteran multiple VA examinations, 
during which examiners addressed the etiology and severity 
of the disorders at issue in this appeal.

In a June 2002 Statement of Representative in Appeals 
Case, the veteran's representative argued that the VA 
examiner who conducted the most recent VA examination of 
the veteran's back and knees offered an opinion that was 
tainted by the wording in the examination request.  The 
representative explained that the request implied an 
opinion the Board wished the examiner to accept.  The 
Board acknowledges the representative's argument, but for 
the reasons that follow, disagrees.  First, in its 
request, the RO, not the Board, was simply explaining 
that, in contrast to the Board, it had viewed the 
arthritis of the veteran's cervical spine and right 
shoulder as traumatic, rather than systemic, in nature.  
The RO further explained that, in light of this fact, the 
Board had remanded the claim for a determination as to 
which view was proper.  Based on the wording of the 
request, it was possible for the veteran to benefit in 
either case.  The examiner was free to opine that the 
arthritis, including of the low back and knees, was 
traumatic in nature and due to in-service injuries, or 
that it was systemic in nature and affecting not only the 
veteran's neck and right shoulder, but his low back and 
knees.  Either opinion would have been favorable to the 
veteran.  Second, the examiner based his opinion on a 
thorough review of the record and well-reasoned rationale.  
There is no evidence that he was biased in offering his 
opinion.  

Given that VA notified the veteran of the evidence needed 
to substantiate his claims, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
claims' equitable dispositions, the Board must now decide 
the merits of those claims.

I.  Claim for Service Connection - Visual Disorder of the 
Right Eye

The veteran seeks service connection for a visual disorder 
of the right eye secondary to his service-connected 
hypertension.  By rating decision dated September 1993, 
the RO granted the veteran service connection for 
hypertension based on in-service and post-service medical 
records showing diagnoses of this disease.  Since then, 
the veteran has asserted that he has developed a visual 
disorder manifested by a loss of vision in his right eye 
and that this disorder is due either to his hypertension 
or to the medication needed to control the hypertension. 

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result 
of a service-connected disability, or when aggravation of 
a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. 
§ 1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation).  

As previously indicated, the veteran had active service 
from December 1951 to December 1953 and from March 1954 to 
October 1979.  During this time period, no examiner 
diagnosed a visual disorder manifested by loss of vision.  
Once in December 1970, an examiner noted that the veteran 
had defective visual acuity (20/25 distant vision of both 
eyes corrected to 20/20 with lenses) and indicated that a 
tonometry showed intraocular pressure of the right eye of 
20.6, and intraocular pressure of the left eye of 17.3 mm 
G/Schiotz (5.5).  This examiner did not, however, 
attribute any of these findings to a particular eye 
disability.  Thereafter, during multiple in-service 
examinations conducted for a variety of purposes, 
examiners noted 20/20 distant vision in both of the 
veteran's eyes and no abnormalities in ocular tension.  

The veteran does not appear to have sought eye treatment 
from 1979, when he was discharged, to 1995.  In April 
1996, however, he presented to a VA Medical Center with 
questionable increased pressure in his eye.  An examiner 
noted that the veteran would be further evaluated for 
glaucoma in the future.  Since then, other examiners have 
noted abnormalities of the veteran's eyes.  For instance, 
during a VA examination conducted in October 1996, an 
examiner noted that in the veteran's undiluted eye, his 
pupil was slowly reactive and his disk margins were 
difficult to see because of the undiluted eye.  She 
indicated that peripherally, the veteran seemed to have 
some very mild hypertensive changes.  In addition, during 
VA outpatient treatment rendered since 1996 and a VA 
examination conducted in June 1999, examiners noted 
increased visual field loss in the right eye and diagnosed 
optic neuropathy in the right eye and glaucoma.  During 
the outpatient visits, examiners noted that the visual 
field loss was secondary to glaucoma.  During the VA 
examination, the examiner confirmed that the veteran's eye 
complaints were first thought to be due to anterior 
ischemic optic neuropathy, but were subsequently 
attributed to glaucoma.  No examiner linked the glaucoma 
to the veteran's period of active service .  

In this case, although one examiner mentioned hypertensive 
changes while conducting an examination of the veteran's 
eyes, there is no evidence of record, other than the 
veteran's assertions, definitively linking the veteran's 
current visual disorder to his service-connected 
hypertension.  Unfortunately, these assertions, alone, may 
not be considered competent evidence of a nexus to a 
service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are 
not competent to offer medical opinions).  

In light of the foregoing, the Board finds that the 
veteran's visual disorder of the right eye is not related 
to his service-connected hypertension.  Based on this 
finding, the Board concludes that a visual disorder of the 
right eye is not proximately due to, or aggravated by, a 
service-connected disability.  In reaching its decision, 
the Board has considered whether the evidence pertinent to 
this matter is in relative equipoise and the veteran is 
entitled to the benefit of the doubt in the resolution of 
his claim for service connection for a visual disorder 
secondary to hypertension.  However, given that the 
preponderance of the evidence is against this claim, it 
must be denied.  

II.  Claims to Reopen  

The veteran also seeks service connection for a low back 
disorder and degenerative changes of the knees.  The RO 
denied the veteran entitlement to these benefits by rating 
decisions dated December 1993 and February 1994, 
respectively.  The RO based its first denial on findings 
that there was no evidence in the service medical records 
that the veteran had a chronic low back disorder and no 
evidence in the post-service medical records that the 
veteran's current back disorder had its onset during 
service or to a compensable degree within a presumptive 
period.  The RO based its second denial on findings that 
there was no evidence in the service medical records that 
the veteran had a chronic knee disorder and no evidence in 
the post-service medical records that the veteran 
developed arthritic changes of the knee to a compensable 
degree within a year of service.  In denying the claims, 
the RO considered the veteran's service medical records 
and VA outpatient treatment records dated from 1993 to 
1994.  In December 1993 and March 1994, respectively, the 
RO notified the veteran of these decisions and of his 
appellate rights with regard to these decisions, but the 
veteran did not appeal.  The December 1993 and February 
1994 decisions are thus final.  38 U.S.C.A. § 7105 (West 
1991).  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  Under the former version of 38 C.F.R. § 
3.156(a), which is applicable to the veteran's claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (2000); see 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a) (effective August 29, 2001)); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible 
solely for the purpose of determining whether the claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In 1999, the Court developed an analysis to be followed 
when deciding a claim to reopen.  Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (en banc) (holding that the 
adjudicator must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a), and if so, reopen the disallowed claim and then 
decide whether the claim is well grounded pursuant to 38 
U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 
206-207 (1999) (en banc) (holding that if the adjudicator 
finds the claim well grounded, he or she must ensure that 
the VA has fulfilled its duty to assist the appellant in 
developing his claim and then adjudicate the merits of 
that claim), overruled on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  Due to 
the enactment of the VCAA, however, the adjudicator may no 
longer analyze claims to reopen in the manner developed by 
the Court in 1999.  Rather, after the adjudicator finds 
that new and material evidence has been submitted and 
reopens the claim, he need not determine whether the claim 
is well grounded.  Instead, the adjudicator must determine 
whether VA has fulfilled its duty to assist the appellant 
in developing his claim, and if so, decide the merits of 
that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's December 1993 and February 1994 
decisions includes service medical records, VA outpatient 
treatment records, VA examination reports, a transcript of 
hearing testimony, and written statements of the veteran 
and his representative.  The Board finds that, with the 
exception of the service medical records, this evidence is 
new as it is neither cumulative, nor redundant.  The Board 
also finds that it is material as it bears directly and 
substantially upon the specific matters under 
consideration, and by itself or in connection with 
evidence previously assembled, is so significant that it 
must be considered to decide fairly the merits of the 
claims.  The Board bases this finding on the fact that 
some of this evidence, specifically, a report of VA joints 
examination conducted in October 2001, suggests that the 
veteran's low back disorder and degenerative changes of 
the left knee might have had their onset in service.  This 
report includes diagnoses of status post injury to the 
lumbar spine during the military, currently with 
degenerative changes, and status post injury to the left 
knee, during the military, with degenerative joint 
changes.  The absence of this type of evidence formed two 
of the bases of the RO's denials of the veteran's claims 
in December 1993 and February 1994. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claims of 
entitlement to service connection for a low back disorder 
and degenerative changes of the knees.  A determination 
must now be made regarding whether VA fulfilled its duty 
to assist the veteran in developing these claims.  The 
Board previously discussed this matter on pages five to 
nine of this decision, and based on the reasons set forth 
on those pages, the Board found that VA notified the 
veteran of the evidence needed to substantiate his claims, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other 
evidence necessary for the claims' equitable dispositions.  
Accordingly, the Board may proceed in adjudicating the 
merits of these claims.    

A.  Low Back

Medical evidence of record dated after the veteran was 
discharged from service confirms that the veteran 
currently has a low back disorder.  During VA joints, 
spine and neck examinations conducted in July 1996, 
October 1996, July 1997, October 2001 and January 2002, 
and during VA outpatient treatment, including physical 
therapy, rendered from 1993 to 2001, x-rays showed 
narrowing of the L3-S-1 interspaces and moderate 
degenerative changes of the lumbar spine and examiners 
noted or diagnosed low back pain, degenerative joint 
disease of the lumbar spine, degenerative changes of the 
lumbar spine, lumbar degenerative disc disease, and 
osteoarthritis of the lumbar spine.

The veteran asserts that service connection for his low 
back disorder is warranted because he first sought 
treatment for his low back problems in service.  The 
veteran's representative asserts that degenerative joint 
disease of the veteran's lumbar spine is part of a 
systemic disease process that already affects the 
veteran's cervical spine, which the RO service connected, 
and that therefore, the veteran's low back should either 
be service connected secondary to the cervical spine 
disability, or considered part of that disability.  

The veteran's service medical records confirm that the 
veteran sought treatment for back complaints during 
service.  However, the remainder of the medical evidence 
of record does not establish that the veteran's current 
low back disorder is related to those in-service 
complaints or to his service-connected cervical spine 
disability.  

Specifically, in 1954, the veteran sought treatment for 
back trouble, but x-rays of the sacro-lumbar spine 
revealed no abnormalities.  The veteran again reported 
back pain in 1961, but the examiner rendered no diagnosis.  
In 1976, the veteran presented for back treatment, 
explaining that he strained his back the previous week.  
An examiner noted local muscle tenderness and ordered the 
veteran to refrain from physical fitness training.  
Thereafter, during multiple examinations conducted in 
service for a variety of purposes, the veteran did not 
report, and no examiner noted, any low back abnormalities.  

The veteran did not seek treatment for low back problems 
from the time of his discharge in 1979 until the mid-
1990s.  During that time frame, the veteran underwent 
evaluations for other medical conditions, but he never 
expressed low back complaints.  An examiner first noted 
degenerative arthritis changes of the lumbar spine on x-
rays conducted in July 1996.  

Since then, two VA examiners have addressed the etiology 
of the veteran's low back disorder.  During a VA joints 
examination in October 2001, one examiner acknowledged a 
1954 back complaint due to a football injury and diagnosed 
status post injury to the lumbar spine during the 
military, currently with degenerative changes.  During a 
VA spine examination in January 2002, the other examiner 
acknowledged the same 1954 back complaint and diagnosed 
lumbar degenerative disc disease and osteoarthritis of the 
lumbar spine.  This examiner indicated that it was 
unlikely that such an event would bring about the type of 
arthritis that was then shown to exist, that is, 
progressive degenerative arthritis.  The examiner 
concluded that the systemic process that existed 
represented multiple areas of aging degenerative joint 
disease and that he could find no evidence to service 
connect this disease.  

Given that the latter examiner discussed the nature of the 
veteran's lumbar spine arthritis, definitively ruled out a 
relationship between that disease and the veteran's period 
of service, and provided the rationale upon which he based 
his opinion, the Board affords this opinion greater 
weight.  Considering this opinion in conjunction with the 
remainder of the medical evidence of record, which shows 
no back complaints or treatment from 1977 to 1996, the 
Board finds that the veteran's back disorder is not 
related to his period of active service or to his service-
connected cervical spine disability.  The Board also finds 
that arthritis of the lumbar spine did not manifest to a 
compensable degree within a year of the veteran's 
discharge from service.  Based on these findings, the 
Board concludes that a low back disorder was not incurred 
in or aggravated by service, may not be presumed to have 
been so incurred, and is not proximately due to, or 
aggravated by, a service-connected disability.

In reaching its decision, the Board has considered whether 
the evidence pertinent to this matter is in relative 
equipoise and the veteran is entitled to the benefit of 
the doubt in the resolution of his claim for service 
connection for a low back disorder.  However, given that 
the preponderance of the evidence is against this claim, 
it must be denied.  

B.  Degenerative Changes of the Knees

Medical evidence of record dated after the veteran was 
discharged from service confirms that the veteran 
currently has degenerative arthritis of the knees.  During 
VA joints and spine examinations conducted in October 2001 
and January 2002, and during VA outpatient treatment, 
including injections, rendered from 1993 to 2001, x-rays 
showed, and examiners noted or diagnosed knee pain, 
degenerative changes in the knees, and degenerative joint 
disease of the knees. 

The veteran asserts that service connection for his 
bilateral knee disorder is warranted because he first 
sought treatment for his knee problems in service.  The 
veteran's representative asserts that degenerative joint 
disease of the veteran's knees is part of a systemic 
disease process that already affects the veteran's 
cervical spine, which the RO service connected, and that 
therefore, the veteran's knees should either be service 
connected secondary to the cervical spine disability, or 
considered part of that disability.  

The veteran's service medical records confirm that the 
veteran sought treatment for knee complaints during 
service.  However, the remainder of the medical evidence 
of record does not establish that the veteran's current 
knee disorder is related to those in-service complaints or 
to his service-connected cervical spine disability.  

Specifically, in 1966, the veteran sought treatment for a 
sore left knee, which he indicated he might have injured 
playing football.  An examiner noted tenderness along the 
medial side of the left knee and indicated that the 
veteran could not completely flex his leg.  The examiner 
diagnosed medial collateral ligament tear.  X-rays were 
within normal limits.  Thereafter, during multiple 
examinations conducted in service for a variety of 
purposes, the veteran did not report, and no examiner 
noted, any knee abnormalities.  

The veteran did not seek treatment for knee problems from 
the time of his discharge in 1979 until the early-1990s.  
During that time frame, the veteran underwent evaluations 
for other medical conditions, but he never expressed knee 
complaints.  An examiner first noted degenerative 
arthritis changes of the knees on x-rays conducted in July 
1993.  

Since then, two VA examiners have addressed the etiology 
of the veteran's bilateral knee disorder.  During a VA 
joints examination in October 2001, one examiner 
acknowledged a 1966 left knee injury and diagnosed status 
post injury to the left knee, during the military with 
degenerative changes.  She also diagnosed right 
degenerative joint disease of the right knee - no evidence 
of a service connected injury in the records.  During a VA 
spine examination in January 2002, the other examiner 
acknowledged the same in-service knee injury and diagnosed 
bilateral knee arthritis (osteoarthritis), left worse than 
right.  This examiner indicated that it was unlikely that 
the 1966 knee injury would bring about the type of 
arthritis that was then shown to exist, that is, 
progressive degenerative arthritis.  The examiner 
concluded that the systemic process that existed 
represented multiple areas of aging degenerative joint 
disease and that he could find no evidence to service 
connect this disease.  

With regard to degenerative arthritis of the veteran's 
right knee, there is no evidence of record, other than the 
veteran's assertions, linking the veteran's current right 
knee disorder to his period of active service or service-
connected cervical spine disability.  As previously 
indicated, under Espiritu v. Derwinski, 2 Vet. App. at 
494-95, these assertions, alone, may not be considered 
competent evidence of a nexus to service or a service-
connected disability. 

With regard to degenerative arthritis of the veteran's 
left knee, however, the evidence of record conflicts.  
Given that the latter examiner discussed the nature of the 
arthritis of the veteran's knees, definitively ruled out a 
relationship between that disease and the veteran's period 
of service, and provided the rationale upon which he based 
his opinion, the Board affords this opinion greater 
weight.  Considering this opinion in conjunction with the 
remainder of the medical evidence of record, which shows 
no knee complaints or treatment from 1967 to 1993, the 
Board finds that degenerative arthritis of the veteran's 
knees is not related to his period of active service or to 
his service-connected cervical spine disability.  The 
Board also finds that the arthritis of the knees did not 
manifest to a compensable degree within a year of the 
veteran's discharge from service.  Based on these 
findings, the Board concludes that degenerative arthritis 
of the knees was not incurred in or aggravated by service, 
may not be presumed to have been so incurred, and is not 
proximately due to, or aggravated by, a service-connected 
disability.

In reaching its decision, the Board has considered whether 
the evidence pertinent to this matter is in relative 
equipoise and the veteran is entitled to the benefit of 
the doubt in the resolution of his claim for service 
connection for degenerative arthritis of the knees.  
However, given that the preponderance of the evidence is 
against this claim, it must be denied.  

III.  Claim for a Higher Initial Evaluation - Right 
Shoulder

The veteran seeks a higher initial evaluation for his 
right shoulder disability on the basis that the 10 percent 
evaluation the RO assigned this disability in conjunction 
with its grant of service connection does not accurately 
reflect the severity of the veteran's right shoulder 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2002).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation 
for that disability is disputed, separate evaluations may 
be assigned for separate periods of time based on the 
facts found. In other words, the evaluations may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2002). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which evaluations are based adequately portray the 
anatomical damage and the functional loss with respect to 
all of these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or 
it may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 
(2002).

The RO initially granted the veteran service connection 
for traumatic arthritis of the right shoulder by rating 
decision dated June 1998.  The RO assigned this disability 
an evaluation of 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5203.  In a written statement 
received in August 1998, the veteran disputed the 10 
percent evaluation that the RO assigned and requested a 
higher initial evaluation.  Since then, the RO has 
continued the 10 percent evaluation, but pursuant to DCs 
5010-5203.   

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-rays shall be rated as degenerative 
arthritis under DC 5003.  DC 5003 provides that 
degenerative arthritis established by x-ray findings shall 
be rated on the basis of limitation of motion under the 
appropriate DC for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DCs 5003, 5010 (2002).  The appropriate DC 
in this case is 5201.  This code provides that a 20 
percent evaluation is assignable for limitation of the 
major arm at shoulder level.  A 30 percent evaluation is 
assignable for limitation of the major arm midway between 
side and shoulder level.  38 C.F.R. § 4.71a, DC 5201 
(2002).

DC 5203 provides that a 10 percent evaluation is 
assignable for malunion of the clavicle or scapula (major 
or minor), or nonunion of the clavicle or scapula without 
loose movement (major or minor).  A 20 percent evaluation 
is assignable for nonunion of the clavicle or scapula with 
loose movement (major or minor), or dislocation of the 
clavicle or scapula (major or minor).  DC 5203 also 
provides that, otherwise, the disability should be 
evaluated based on impairment of function of contiguous 
joint.  38 C.F.R. § 4.71a, DC 5203 (2002).  

An evaluation in excess of 10 percent is also assignable 
if the evidence establishes that the veteran's right 
shoulder disability causes ankylosis of the elbow or 
scapula and humerus, which move as one piece, limitation 
of flexion of the forearm to 90 degrees (major or minor), 
limitation of extension of the forearm to 75 degrees 
(major or minor), limitation of flexion to 100 degrees and 
limitation of extension to 45 degrees, or limitation of 
pronation beyond last quarter of arc.  See 38 C.F.R. 
§ 4.71a, DCs 5200, 5201, 5203, 5205, 5206, 5207, 5208, and 
5213 (2002). 

In this case, based on the above criteria, the Board finds 
that, prior to January 8, 2002, the veteran's right 
shoulder disability picture more nearly approximated the 
criteria for the 10 percent evaluation that the RO 
initially assigned, and that, since January 8, 2002, the 
veteran's right shoulder disability picture has more 
nearly approximated the criteria for a 20 percent 
evaluation.  

A.  Prior to January 8, 2002

During active service, in 1957, the veteran sought 
treatment for right shoulder complaints after he injured 
his right shoulder during football practice.  X-rays 
revealed a questionable sloping of the acromioclavicular 
joint.  Following this injury, including during multiple 
in-service examinations conducted for a variety of 
reasons, the veteran did not express any additional right 
shoulder complaints.  

After discharge in 1979, the veteran did not express right 
shoulder complaints or seek right shoulder treatment for 
many years.  During a VA neck examination in July 1997, 
however, the veteran reported right shoulder weakness.  An 
examiner noted that the veteran had right shoulder pain 
against resistance and on palpation, internal rotation to 
45 degrees with pain, external rotation to 30 degrees with 
tolerable pain and to 45 degrees with intolerable pain, 
abduction to 95 degrees with pain and forward elevation to 
100 degrees with pain.  The examiner diagnosed frozen 
shoulder syndrome and disuse muscle atrophy, right arm.  

During a VA joints examination conducted in October 1997, 
the veteran reported decreased strength, concave muscle 
size and difficulty washing his back.  The examiner noted 
that the veteran was right-handed, had a normal arm swing, 
no tenderness, crepitus or effusion of the right shoulder, 
abduction to 140 degrees and flexion to 180 degrees, both 
with complaints of pain, internal and external rotation to 
80 degrees with complaints of pain, a tricep muscle that 
was lax, being detached from the inferior deltoid muscle, 
moderately firm muscle tone, strength of the upper 
extremity of 4/5 on the right as compared to 5/5 on the 
left, hand grip of 4.5/5 on the right as compared to 5/5 
on the left, and no muscle fasciculations.  X-rays of the 
right shoulder showed mild degenerative joint disease.  
Based on the objective findings and x-rays results, the 
examiner diagnosed right shoulder strain with decreased 
function, right triceps muscle detachment of muscle groups 
I and VI, and degenerative joint disease of the right 
shoulder.  

X-rays taken in October 1997, February 1999 and March 1999 
confirmed mild degenerative joint disease.  An examiner 
conducted the latter x-rays after the veteran presented to 
a VA Medical Center with right shoulder complaints from 
falling.  The examiner noted right shoulder pain.  
Thereafter, the veteran underwent physical therapy, during 
which an examiner noted that the veteran's right shoulder 
pain had decreased and his range of motion had improved.  
Subsequently, on multiple occasions in 2000 and 2001, the 
veteran again reported aching shoulders at a VA Medical 
Center, and in August 2001, a nuclear medicine body scan 
again confirmed degenerative joint disease of the 
shoulders.  

This evidence establishes that the veteran's right 
shoulder disability manifests as limitation of motion, 
pain on use and weakness.  From July 1997 to October 1997, 
the veteran's limitation of motion significantly 
decreased.  Specifically, the veteran exhibited an 80 
degree loss of flexion (normal being 0 to 180 degrees) in 
July 1997, but had full range of flexion in October 1997.  
Likewise, in July 1997, the veteran had a 45 degree loss 
of internal and external rotation (normal being 0 to 90 
degrees), but had a mere 10 degree loss of internal and 
external rotation in October 1997.  Finally, in July 1997, 
the veteran exhibited an 85 degree loss of abduction 
(normal being 0 to 145 degrees), but had only a 40 degree 
loss of abduction in October 1997.  See 38 C.F.R. § 4.71, 
Plate I (2002).  

The veteran's decreased limitation of motion, pain on use 
and weakness are contemplated in the 10 percent evaluation 
that the RO initially assigned the veteran's right 
shoulder disability, effective from September 9, 1997.  
There is no evidence that the veteran's right shoulder 
pain limited the veteran's ability to function any more 
than was reported and objectively confirmed during the VA 
examination that was conducted after the veteran filed his 
claim for a higher initial evaluation.  During that 
examination, the veteran was able to lift his major arm 
above shoulder level while flexing, abducting and 
internally and externally rotating.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
DC 5201, prior to January 8, 2002.  Moreover, the examiner 
did not find nonunion or dislocation of the clavicle or 
scapula.  Instead, he found detachment of muscle groups I 
and IV.  Therefore, an evaluation in excess of 10 percent 
is not warranted under DC 5203.  Finally, at that time, 
there was no evidence that the veteran had ankylosis of 
the elbow or scapula and humerus, flexion of the forearm 
limited to 90 degrees, extension of the forearm limited to 
75 degrees, forearm flexion limited to 100 degrees and 
extension limited to 45 degrees, or limitation of 
pronation beyond last quarter of arc.  Given the 
foregoing, the Board concludes that the criteria for an 
initial evaluation in excess of 10 percent for right 
shoulder traumatic arthritis, prior to January 8, 2002, 
have not been met.   

B.  From January 8, 2002

Since 2001, the veteran has had his right shoulder 
disability evaluated on one occasion, in January 2002, 
when he underwent a VA spine examination.  During that 
examination, the veteran reported right shoulder pain, 
limitation of motion of the right shoulder, and an 
inability to reach.  The examiner noted that the veteran 
had restricted range of motion of the right shoulder, with 
forward flexion to 160 degrees, lateral elevation to 150 
degrees, external rotation to 60 degrees, and internal 
rotation to 20 degrees.  Due to the restricted range of 
internal rotation, the veteran was not able bring both of 
his hands to his buttocks.    

Although the veteran's right shoulder disability has 
continued to manifest as limitation of motion, pain on use 
and weakness, from 1999 to the date of the most recent 
examination, the veteran's limitation of motion has 
significantly increased.  On the date of the examination, 
the veteran exhibited an additional 20 degree loss of 
flexion, 20 degree loss of external rotation and 60 degree 
loss of internal rotation. Clearly, the veteran's right 
shoulder disability has worsened since the VA last 
examined that disability in October 1997.  While the 
extent of this worsening is insufficient to warrant a 
higher initial evaluation under any of the previously 
noted DCs, it is not insufficient to warrant a higher 
initial evaluation under 38 C.F.R. 
§§ 4.40, 4.45 (2002), from January 8, 2000.  Given that 
the additional limitation of motion caused by the veteran' 
right shoulder disability results in greater functional 
impairment, the Board concludes that the criteria for an 
initial evaluation of 20 percent for right shoulder 
traumatic arthritis, from January 8, 2002, have been met, 

C.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right shoulder 
disability.  The veteran does not allege, and the evidence 
does not establish, that this disability causes marked 
interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claim for a higher initial 
evaluation for this disability does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is thus not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent 
for right shoulder traumatic arthritis prior to January 8, 
2002.  This claim must therefore be denied.  In reaching 
its decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2002).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved 
in the veteran's favor.  The evidence supports the 
veteran's claim for an initial evaluation of 20 percent 
for right shoulder traumatic arthritis from January 8, 
2002.  This claim must therefore be granted.  


ORDER

Service connection for a visual disorder of the right eye 
secondary to service-connected hypertension is denied.  

Service connection for degenerative changes of the knees 
is denied.

Service connection for a low back disorder is denied.

An initial evaluation in excess of 10 percent for right 
shoulder traumatic arthritis, prior to January 8, 2002, is 
denied.  

An initial 20 percent evaluation for right shoulder 
traumatic arthritis, from January 8, 2002, is granted 
subject to statutory and regulatory provisions governing 
the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

